DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.
 
Claim Objections
Claim 13 is objected to because of the following informalities:  In line 8, “and” should be replaced with -end,-.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,744,339.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,653,874.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 4, 7-9, and 12-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Adams, U.S. 5,325,848 (hereinafter Adams).
Regarding claims 1, 8, 9, 12-15, and 18-19, Adams discloses (note figs. 14 and 15) an elongated element (170) for manipulating tissue comprising: a proximal and distal end; and a proximal and distal ‘portion’, wherein the distal portion includes a ‘manipulation section’ (180) and a ‘linear section’ (see tip of ‘170’ that extends distally past ‘180’) distal to the manipulation section, the manipulation section having a substantially two-dimensional configuration (note col. 11, line 56) defined by ‘adjacent deviations’ (181) extending laterally and substantially equidistantly (in the claimed manner) beyond alternating sides of a linear path of the elongated element defined by the proximal portion and the linear section of the distal portion, and wherein the manipulation section has a width (note col. 9, line 31) and rigidity capable of moving and flattening (at least slightly) the esophagus (note col. 2, line 39 for manipulation of comparable tissue).  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 2 and 17, Adams discloses (see above) an elongated element wherein the proximal and distal portions necessarily have a ‘substantially solid structure’.
Regarding claims 4 and 16, Adams discloses (see above) an elongated element wherein the proximal and distal portion comprise a ‘wire’ (‘175’ and ‘181’ respectively).
Regarding claim 7, Adams discloses (see above) an elongated element wherein the deviations necessarily impart the manipulation section with a shape of a ‘waveform’ (see figs. 14-15).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams in view of O’Sullivan, U.S. 2007/0225701 (hereinafter O’Sullivan).
Regarding claim 3, Adams discloses (see above) an elongated element having a distal portion with a manipulation section for manipulating tissue, but fails to explicitly disclose that the distal portion is radiopaque.  O’Sullivan teaches a similar apparatus for manipulating tissue that comprises a radiopaque distal portion (‘27’ in fig. 1).  This design is utilized to facilitate navigation of the apparatus (note paragraph 43), thereby resulting in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the apparatus of Adams to comprise a radiopaque distal portion in order to increase safety and efficiency.

Claims 5, 10, 11, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams.
Regarding claims 5, 10, 11, and 20, Adams discloses (see above) an elongated element having a distal portion with a manipulation section for manipulating tissue.  While Adams discloses that the width/diameter of the elongated element can be greater/less than 10 mm (prior to expansion), Adams fails to explicitly disclose an elongated element having the specifically-claimed width and diameter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the dimensions of the elongate element accordingly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, such a modification would have involved a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams in view of Miller, U.S. 2007/0118105 (hereinafter Miller).
Regarding claim 6, Adams discloses (see above) an elongated element having a distal portion with a manipulation section for (manually) manipulating tissue, but fails to explicitly disclose that the manipulation section comprises a shape memory alloy.  Miller teaches a similar apparatus for manipulating tissue that comprises a manipulation section having a shape memory alloy (note paragraph 30).  It is well known in the art that these different ‘actuating’ configurations (i.e., manual vs. ‘automatic’) are widely considered to be interchangeable (as seen in paragraphs 29-30 of Miller).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the apparatus of Adams to comprise a manipulation section having a shape memory alloy.  This is because this modification would have merely comprised a simple substitution of interchangeable ‘actuating’ configurations in order to produce a predictable result (see MPEP 2143).  It should also be noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794